U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 ¨ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-12711 DIGITAL POWER CORPORATION ( Exact name of registrant as specified in its charter ) California 94-1721931 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 41324 Christy Street Fremont, CA 94538-3158 (Address of principal executive offices) (510) 657-2635 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes ¨ No þ At August 14, 2012, the registrant had outstanding 6,863,150 shares of common stock. DIGITAL POWER CORPORATION TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements 3 Consolidated Balance Sheets as of June30, 2011 andDecember 31, 2011 3 Consolidated Statements of Operations for the three and six months ended June 30, 2012 and June 30, 2011 4 Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2012 and June 30, 2011 5 Statement of Changes in Shareholders’ Equity for the six months ended June 30, 2012 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and June 30, 2011 7 Notes to Interim Consolidated Financial Statements 8-13 Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II – OTHER INFORMATION 17 Item1. Legal Proceedings 17 Item1A. Risk Factors 17 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item3. Defaults Upon Senior Securities 24 Item4. Reserved 24 Item5. Other Information 24 Item6. Exhibits 24 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share data June 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ 1, 922 $ Trade receivables (net of allowance for doubtful accounts of $ 146 and $ 148 at June 30, 2012 and December 31, 2011, respectively) Prepaid expenses and other receivables Inventories (Note 3) Total current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSET, NET AVAILABLE FOR SALE SECURITIES OF TELKOOR LONG-TERM DEPOSITS 6 6 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Related parties - trade payables Advances from customers and deferred revenues 16 Other current liabilities Total current liabilities SHAREHOLDERS' EQUITY: Share capital - Series A Redeemable, Convertible Preferred shares, no par value - 500,000 shares authorized at June 30, 2012 and December 31, 2011; No shares are issued and outstanding. - - Preferred shares, no par value - 1,500,000 shares authorized at June 30, 2012 and December 31, 2011; No shares are issued and outstanding. - - Common shares, no par value - 30,000,000 shares authorized at June 30, 2012 and December 31, 2011; 6,863,150 shares and 6,849,654 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 3 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Six months ended June 30, Three months ended June 30, Unaudited Revenues $ Cost of revenues Gross profit Operating expenses: Engineering and product development Selling and marketing General and administrative Total operating expenses Operating income Financial income (expense), net ) ) 7 (2 ) Income before income taxes Income taxes 12 10 - 9 Net income $ Basic net income per share $ Diluted net income per share $ The accompanying notes are an integral part of the interim consolidated financial statements. 4 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands Six months ended June 30, Three months ended June 30, Unaudited Net Income $ Other Comprehensive income, net of tax: Change in net unrealized gain on available-for-sale marketable securities ) 93 ) Change in net foreign currency translation adjustment 10 84 ) (4 ) Other comprehensive income ) 21 ) Total comprehensive income: The accompanying notes are an integral part of the interim consolidated financial statements. 5 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Other Common Additional accumulated Total Total shares paid-in Accumulated comprehensive comprehensive shareholders' Number capital deficit loss Income equity Balance as of January 1, 2012 $ $ ) $ ) - $ Stock based compensation related to options granted to Telkoor's employees and other non- employee consultants - Stock based compensation related to options granted to employees - 61 - - - 61 Exercise of options granted to employees - Comprehensive income: Net Income - - - Unrealized loss from available-for-sale securities - - - Foreign currency translation adjustments - - - 10 10 10 Total comprehensive income $ Balance as of June 30, 2012 (unaudited) $ $ ) $ ) $ The accompanying notes are an integral part of the interim consolidated financial statements. 6 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Six months ended June 30, Unaudited Cash flows from operating activities : Net income $ $ Adjustments required to reconcile net income to net cash provided by (used in) operating activities: Depreciation 50 31 Amortization of intangible asset 49 50 Stock based compensation related to options granted to employees 61 68 Stock based compensation related to options granted to Telkoor's employees 14 Decrease (increase) in trade receivables, net (Increase) decrease in prepaid expenses and other accounts receivable 28 Decrease in inventories 49 Decrease in accounts payable and related parties- trade payables ) ) Decrease in deferred revenues and other current liabilities ) ) Net cash provided by operating activities Cash flows from investing activities : Purchase of available for sale securities of Telkoor - ) Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities : Exercise of employees stock options - 26 Net cash provided by financing activities - 26 Effect of exchange rate changes on cash and cash equivalents 6 47 Increase/ (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 7 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 1:- GENERAL a. Digital Power Corporation (the "Company" or "DPC") was incorporated in 1969, under the General Corporation Law of the State of California. The Company and Digital Power Limited ("DPL"), a wholly owned subsidiary located in the United Kingdom, are currently engaged in the design, manufacture and sale of switching power supplies and converters. The Company has two reportable geographic segments - North America (sales through DPC) and Europe (sales through DPL). b. The Company depends on Telkoor Telecom Ltd. ("Telkoor"), a major shareholder of the Company and one of DPC's third party subcontractors, for design and manufacturing capabilities of some of the products which the Company sells. The Company also relies on third party contract manufacturer’s (CMs) to manufacture its products. If Telkoor and these manufacturers are unable or unwilling to continue manufacturing the Company's products in required volumes on a timely basis, that could lead to loss of sales, and adversely affect the Company's operating results and cash position. The Company also depends on Telkoor's intellectual property and its willingness and ability to transfer production to third party manufacturers allowing the Company to use these production rights. Failure to obtain new products in a timely manner or delay in delivery of product to customers would have an adverse effect on the Company's ability to meet its customers' expectations. NOTE 2:-SIGNIFICANT ACCOUNTING POLICIES a. The accompanying unaudited consolidated financial statements as of June 30, 2012 and for the six months ended June 30, 2012 and 2011 are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods. The condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto, together with management's discussion and analysis of the financial condition and results of operations, contained in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2011. The results of operations for the three and six months ended June 30, 2012 are not necessarily indicative of the results for the entire fiscal year ending December 31, 2012. The significant accounting policies applied in the annual financial statements of the Company as of December 31, 2011 are applied consistently in these financial statements. In addition, the following accounting policy is applied: b. Marketable securities: The Company classifies its investment in Telkoor's shares as available-for-sale securities in accordance with ASC 320 (originally issued as SFAS 115), "Investment in Debt and Equity Securities". The investment is stated at market value. Unrealized gains and losses are comprised of the difference between market value and the investment fair value at the acquisition date and are reflected as "accumulated other comprehensive loss" in equity. c. Accounting for stock-based compensation: The Company has several stock-based employee compensation plans, which are described more fully in Note 4. The Company accounts for stock-based compensation in accordance with Accounting Standards Codification Statement ("ASC") 718 (formerly SFAS No. 123 (revised 2004)) "Stock compensation" ("ASC 718"). The Company and its subsidiary apply ASC 718 and ASC 505-50 (formerly EITF 96-18) "Equity-Based Payments to Non-Employees" ("ASC 505-50") to options issued to non-employees. ASC 718 requires use of an option valuation model to measure the fair value of the options at the grant date. 8 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 3:- INVENTORIES June 30, December 31, Unaudited Raw materials, parts and supplies $ $ Work in progress Finished products $ $ NOTE 4:- ACCOUNTING FOR STOCK-BASED COMPENSATION a. Stock option plans: 1. Under the Company's stock option plans, options may be granted to employees, officers, consultants, service providers and directors of the Company or its subsidiary. 2. As of June 30, 2012, the Company has authorized, by way of three Incentive Share Option Plans, the grant of options to officers, management, other key employees and others of up to 513,000, 240,000 and 1,519,000 shares, respectively, of the Company's common stock. As of June 30, 2012, options to purchase up to an aggregate of 410,145 shares of the Company's common stock are still available for future grant. 3. The options granted generally become fully exercisable after four years and expire no later than 10 years from the date of the option grant. Any options that are forfeited or cancelled before expiration become available for future grants. Six months ended June 30, 2012 Amount of options Weighted average exercise price Weighted average remaining contractual term (years) Aggregate intrinsic value (*) Outstanding at the beginning of the period $ $ Outstanding at the end of the period $ $ 67 Exercisable options at the end of the period $ $ 56 (*)
